Citation Nr: 0212478	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  02-04 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for Post-traumatic 
Stress Disorder (PTSD) currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION


The veteran served on active duty during World War II and the 
Korean War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the veteran's PTSD 
evaluation from 30 percent to the currently assigned 50 
percent evaluation.  The Board notes that a review of the 
evidence of record appears to raise a claim for entitlement 
to a total rating for compensation purposes based on 
individual unemployability.  As this issue has neither been 
developed nor certified for review on appeal, it is referred 
to the RO for appropriate action.


FINDING OF FACT

PTSD is manifested primarily by flashbacks, insomnia, 
nervousness, nightmares, angry outbursts, emotional and 
social isolation, and a fixed delusion.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.130 Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, the 
veteran has not been specifically informed of the VCAA.  He 
was informed of the requirements necessary to establish his 
claim in the statement of the case.  

Also two VA examinations were conducted and a hearing was 
held before the undersigned member of the Board sitting at 
the RO in July 2002.  During the hearing the veteran's 
representative indicated that the veteran's disorder 
warranted a 70 percent evaluation based on the criteria.  In 
view of the decision in this case the Board is satisfied that 
the provisions of the VCAA are met.

I. FACTUAL BACKGROUND

The veteran has been examined and treated intermittently at 
VA in the late 1990's and early 2000's for various disorders, 
to include PTSD.  In the early 2000's the veteran had private 
treatment.  

The veteran underwent a January 1999 VA psychiatric 
examination.  The examination showed that the veteran's 
thought processes were well organized and contents conveyed 
existing problems.  Thought included underlying depressive 
thoughts, feelings of hopelessness, despair, emotional 
isolation, and somatic preoccupation.  There was no history 
of hallucinations, delusion and paranoid ideation.  The 
veteran had inappropriate behavior in the form of angry 
outbursts.

There were no suicidal ruminations or any suicidal and 
homicidal thoughts.  He was able to maintain personal hygiene 
and had no difficulty in daily living.  He was oriented as to 
time, place, and person.  There was no evidence of memory 
impairment.  His remote memory was intact.  There was no 
history of obsessive thoughts or any ritualistic pattern.  
Speech was normal and there was no evidence of irrelevant or 
illogical speech.  Symptoms of anxiety were present.  There 
was palpitation, restlessness, sweating, irritable, feeling a 
lump in the throat, and pacing.  The veteran had panic 
attacks, chest pain, was fearful of people and surroundings, 
sweating, feeling dizzy, and was not able to participate in 
his routine.

The veteran has depressive thoughts, a lack of interest in 
his surroundings, feelings of loneliness, and depressive 
mood.  The veteran's sleep pattern was disturbed and he felt 
tired and less motivated.  He had poor self-esteem.  The 
diagnosis was PTSD.  The veteran's present Global Assessment 
of Functioning Scale (GAF) was 40, and 40 for the past year.  

The veteran was treated at a private health center in 
February 2001.  The diagnosis was of mild to moderate diffuse 
cerebral dysfunction, the etiology of which could not be 
determined with electroencephalogram (EEG) only.  The 
examiner noted the presence of hypopnea that was not 
seemingly related to the EEG abnormalities.  

In March 2001 the veteran was hospitalized at a private 
facility for a lumbar laminectomy of the lumbosacral third 
and fifth vertebra (L3-L5).  There were no references to 
psychiatric treatment.

The veteran underwent an August 2001 VA examination.  The 
history showed that veteran served in the Navy from in WW II.  
He was part of active combat and also served during the Korea 
War from 1950 to 1952. He ran his own manufacturing business 
for 30 years and then sold it.  He then worked in a warehouse 
for eight years and in a border house for three years and 
stopped working in 1995.  

The veteran had outlined his personal health history and his 
wife's illnesses.  Those two personal events had caused 
increased anxiety, flashbacks, irritability, sleep disorder, 
and some depression.  The veteran had noted that his symptoms 
had become more noticeable in the last six months.  During 
his medical hospitalization in March 2001 the veteran stated 
that he had an episode which appeared to be an acute 
psychotic event, and he was placed in a restraint.  The 
veteran has been attending a VAMC in Worchester and has been 
attending some counseling.  The veteran was treated with 
medication.

The examination showed that the veteran appeared somewhat 
anxious and tense.  His speech was normal and he was able to 
outline a fair amount of his history.  His thought processes 
were organized and he spoke in some detail regarding his 
experiences during active combat in Europe, in landing on 
Normandy Beach, and the causalities and losses of life that 
he witnessed and its impact on him even today.  This was 
somewhat exacerbated when the veteran's wife' illness was 
considered very terminal, there was a decompensation in 1985 
and 1986, and the veteran' own diagnosis of cancer of the 
colon further exacerbated his symptoms.  He had been 
successfully treated for cancer of the colon.  

Thought content included his symptom of nervousness in the 
form of tremulousness, easy irritability and withdrawal.  The 
veteran's symptom's also included flashbacks, nightmares, 
feelings of tension, occasional panic attacks, and emotional 
and social withdrawal.  He appeared anxious whenever he had 
to go outside, and he preferred to not go outside alone.  He 
also reported an increased feeling of tension and 
irritability.

He had fixed delusions in the form of there being three 
people at his home, which included both himself and his wife.  
He feels that he was the third person.  He knows that there 
was no third person in the home.  He denied any hallucination 
or paranoid ideation.  He had admitted to a feeling of 
depression in the form of loneliness, withdrawal, and a 
feeling of despair.  

The veteran was able to recall the present date, month and 
year.  He was aware about addresses.  He had been aware of 
some decline in his memory and he prefers to write down every 
detail so he can perceive his daily routine.  He had 
demonstrated a good degree of knowledge about day-to-day 
events.  He remained alert and oriented.  He had demonstrated 
fair insight into his symptoms.  At the time of the 
examination the examiner noted that he presently remained 
disturbed.  His PTSD disorder was noted as affecting his 
daily activities and relationships in that he had sleeping 
problems, his anxiety and panic attacks and nervousness made 
him reluctant to go outside alone.  He was irritable and 
depressed.  It was noted that the veteran had been on two 
psychotropic medications.  The diagnoses were: Axis I, PTSD; 
Axis II, none; Axis III, hypertension, aortic valve disorder, 
status post cancer of the colon; Axis IV, none; Axis V, his 
present GAF would be around 40 and the last year it would be 
around 45.  

A hearing was held before the undersigned member of the Board 
sitting at the RO in July 2002.  The veteran describes in 
detail the symptoms of his PTSD, which are essentially as 
reported in the VA examination.  During the hearing the 
veteran's representative stated that they felt that the 
veteran's disorder was consistent with a 70 percent 
evaluation based on the criteria. 

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(2001).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes. 38 C.F.R. § 
4.27 (2001).  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has assigned a 50 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(2001).

Under rating criteria for PTSD, Diagnostic Code 9411, 
effective November 7, 1996, a 70 percent evaluation is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

To summarize, lay statements and testimony describing the 
symptoms of a disability is considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

The evidence reflects that the veteran is experiencing 
significant problems resulting from his PTSD.  He has been 
receiving treatment at VA for his PTSD. 

He had symptoms of nervousness in the form of tremulousness, 
easy irritability, and withdrawal.  His symptoms included 
emotional and social withdrawal, feelings of tension, 
flashbacks, inappropriate angry outbursts, nightmares, 
occasional panic attacks.  

Furthermore he had a fixed delusion and his GAF was  is 
indicative of exhibiting some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.

After reviewing the evidence, it is the Board's judgment that 
the degree of impairment resulting from the PTSD satisfies 
the criteria for a 70 percent rating.

However, this same evidence does not provide a basis for a 
higher evaluation.  The recent VA examination showed no 
evidence of auditory or visual hallucination or psychosis.  
His speech was normal and his thought processes were 
organized. Additionally cognitive functions were intact.  The 
veteran remained alert and oriented.  He denied being 
suicidal or homicidal.  The current findings do not satisfy 
the criteria for a 100 percent rating.


ORDER

Entitlement to an increased evaluation to 70 percent for PTSD 
is granted subject to the law and regulations governing the 
payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

